Exhibit 10.4
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
AMONG
QUANTUM RESOURCES A1, LP,
QUANTUM RESOURCES B, LP,
QUANTUM RESOURCES C, LP,
QAB CARRIED WI, LP,
QAC CARRIED WI, LP,
BLACK DIAMOND RESOURCES, LLC
QRE GP, LLC,
QR ENERGY, LP,
AND
QRE OPERATING, LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    5  
ARTICLE II Contributions, Acknowledgments and Distributions
    7  
2.01 Contribution of the MLP Assets by QRA
    7  
2.02 Contribution of the MLP Assets by QRB
    8  
2.03 Contribution of the MLP Assets by QRC
    8  
2.04 Contribution of the MLP Assets by QAB
    9  
2.05 Contribution of the MLP Assets by QAC
    9  
2.06 Contribution of the MLP Assets by Black Diamond
    10  
2.07 Public Cash Contribution
    10  
2.08 Distribution by the Partnership of the Credit Facility Borrowings
    10  
2.09 Payment of Expenses by the Partnership; Cash Distribution by the
Partnership to the Property Contributors
    11  
2.10 Contribution of the MLP Assets by the Partnership to QR Operating
    11  
2.11 Direct Contribution of MLP Assets
    11  
ARTICLE III Additional Transactions
    11  
3.01 Purchase of Additional Common Units
    11  
3.02 Issuance of Additional Common Units to QRA
    11  
3.03 Issuance of Additional Common Units to QRB
    12  
3.04 Issuance of Additional Common Units to QRC
    12  
3.05 Issuance of Additional Common Units to QAB
    12  
3.06 Issuance of Additional Common Units to QAC
    13  
3.07 Issuance of Additional Common Units to Black Diamond
    13  
ARTICLE IV Title Matters
    13  
4.01 Encumbrances
    13  
4.02 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws
    14  
ARTICLE V Further Assurances
    15  
5.01 Further Assurances
    15  
5.02 Other Assurances
    15  
ARTICLE VI Representations and warranties
    16  
6.01 Representations and Warranties of All Parties
    16  
ARTICLE VII Miscellaneous
    18  
7.01 Notices
    18  
7.02 Order of Completion of Transactions
    18  
7.03 Costs
    18  
7.04 Headings; References; Interpretation
    19  
7.05 Successors and Assigns
    19  
7.06 No Third Party Rights
    19  
7.07 Counterparts
    19  
7.08 Governing Law
    19  
7.09 Severability
    19  
7.10 Amendment or Modification
    20  
7.11 Integration
    20  

 



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit A Form of Assignment and Bill of Sale and Release of NPI
Exhibit B Form of Assignment and Bill of Sale and Release of NPI (Cowden Field)
Exhibit C Form of Overriding Royalty Interest Conveyance

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     This Contribution, Conveyance and Assumption Agreement (this “Agreement”),
dated as of December 22, 2010, is entered into by and among Quantum Resources
A1, LP, a Delaware limited partnership (“QRA”); Quantum Resources B, LP, a
Delaware limited partnership (“QRB”); Quantum Resources C, LP, a Delaware
limited partnership (“QRC,” and together with QRB, the “NPI Owners”); QAB
Carried WI, LP, a Delaware limited partnership (“QAB”); QAC Carried WI, LP, a
Delaware limited partnership (“QAC”); Black Diamond Resources, LLC, a Delaware
limited liability company (“Black Diamond,” and, together with QRA, QRB, QRC,
QAB, and QAC, the “Property Contributors”); QRE GP, LLC (the “General Partner”),
a Delaware limited liability company; QR Energy, LP (the “Partnership”), a
Delaware limited partnership; and QRE Operating, LLC (“QR Operating”), a
Delaware limited liability company. The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.” Capitalized terms used herein shall have the meaning assigned to such
terms in Article I.
RECITALS:
     WHEREAS, The Quantum Aspect Partnership, LP, a Delaware limited partnership
(“QAP”), is the general partner of QRA, QRB and QRC; and
     WHEREAS, the General Partner and QAP formed the Partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”) to
engage in any lawful activity for which limited partnerships may be organized
under the Delaware LP Act; and
     WHEREAS, to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

  1.   QR Holdings (QRE), LLC, a Texas limited liability company, and QR Energy
Holdings, LLC, a Texas limited liability company (collectively, the “GP
Members”), formed the General Partner pursuant to the Delaware Limited Liability
Company Act (the “Delaware LLC Act”) and contributed $500 and $500,
respectively, in exchange for fifty percent (50%) and fifty percent (50%),
respectively, of the membership interests in the General Partner;     2.   the
General Partner and QAP formed the Partnership pursuant to the Delaware LP Act,
and the General Partnership contributed $1 to the Partnership in exchange for a
0.1% general partner interest in the Partnership, and QAP contributed $999 to
the Partnership in exchange for a 99.9% limited partner interest in the
Partnership;     3.   the Partnership formed QR Operating pursuant to the
Delaware LLC Act and contributed $1,000 to QR Operating in exchange for all of
the membership interests in QR Operating; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, the NPI Owners own net profits interests that burden, among other
properties, the MLP Assets;
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following shall occur:

  1.   the GP Members will contribute $714,580 (the “GP Contribution”), in the
aggregate, to the General Partner in exchange for additional membership
interests in the General Partner; and     2.   the General Partner will
contribute the GP Contribution to the Partnership in exchange for a continuation
of its prior 0.1% general partner interest in the Partnership, represented by
35,729 general partner units;     3.   QRA will contribute certain of the MLP
Assets to the Partnership in exchange for (i) 6,533,194 subordinated units
representing a limited partner interest in the Partnership, (ii) 10,329,092
common units representing a limited partner interest in the Partnership,
(iii) the right to receive a distribution of $274,278,600, (iv) the
Partnership’s and QR Operating’s assumption of $185,981,551.04 of QRA’s existing
indebtedness, and the Partnership’s and QR Operating’s agreement to pay such
indebtedness immediately following QRA’s contribution of its MLP Assets to the
Partnership in exchange for a release of the lien on such MLP Assets securing
such indebtedness, and (v) the right to receive, upon the earlier to occur of
the expiration of the Over-Allotment Option period or the Option Closing Date,
(A) the number of additional common units that is equal to (x) 2,250,000 common
units minus the aggregate number of common units, if any, actually purchased by
and issued to the Underwriters pursuant to the exercise of the Over-Allotment
Option on the Option Closing Date, multiplied by (y) QRA’s Property Contributor
Percentage, and (B) a reimbursement for pre-formation capital expenditures in
the amount equal to (x) the aggregate amount of net proceeds, if any, paid by
the Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) QRA’s Property
Contributor Percentage;     4.   QRB will release the MLP Assets from the burden
of its net profits interests in exchange for (i) 117,825 subordinated units
representing a limited partner interest in the Partnership, (ii) 186,283 common
units representing a limited partner interest in the Partnership, (iii) the
right to receive a distribution of $4,946,550, and (iv) the right to receive,
upon the earlier to occur of the expiration of the Over-Allotment Option period
or the Option Closing Date, (A) the number of additional common units that is
equal to (x) 2,250,000 common units minus the aggregate number of common units,
if any, actually purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option on the Option Closing Date, multiplied by
(y) QRB’s Property Contributor Percentage, and (B) a reimbursement for
pre-formation capital expenditures in the amount equal to (x) the aggregate
amount of net proceeds, if any, paid by the

2



--------------------------------------------------------------------------------



 



      Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) QRB’s Property
Contributor Percentage;

  5.   QRC will release the MLP Assets from the burden of its net profits
interests in exchange for (i) 209,150 subordinated units representing a limited
partner interest in the Partnership, (ii) 330,670 common units representing a
limited partner interest in the Partnership, (iii) the right to receive a
distribution of $8,780,604, (iv) the Partnership’s and QR Operating’s assumption
of $6,075,407.98 of existing indebtedness of QRFC, LP (“QRFC”), and the
Partnership’s and QR Operating’s agreement to pay such indebtedness immediately
following QRC’s contribution of its MLP Assets to the Partnership in exchange
for a release of the lien on such MLP Assets securing such indebtedness and
(v) the right to receive, upon the earlier to occur of the expiration of the
Over-Allotment Option period or the Option Closing Date, (A) the number of
additional common units that is equal to (x) 2,250,000 common units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date, multiplied by (y) QRC’s Property Contributor Percentage,
and (B) a reimbursement for pre-formation capital expenditures in the amount
equal to (x) the aggregate amount of net proceeds, if any, paid by the
Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) QRC’s Property
Contributor Percentage;     6.   QAB will contribute certain of the MLP Assets
to the Partnership in exchange for (i) 2,405 subordinated units representing a
limited partner interest in the Partnership, (ii) 3,802 common units
representing a limited partner interest in the Partnership, (iii) the right to
receive a distribution of $100,950, and (iv) the right to receive, upon the
earlier to occur of the expiration of the Over-Allotment Option period or the
Option Closing Date, (A) the number of additional common units that is equal to
(x) 2,250,000 common units minus the aggregate number of common units, if any,
actually purchased by and issued to the Underwriters pursuant to the exercise of
the Over-Allotment Option on the Option Closing Date, multiplied by (y) QAB’s
Property Contributor Percentage, and (B) a reimbursement for pre-formation
capital expenditures in the amount equal to (x) the aggregate amount of net
proceeds, if any, paid by the Underwriters to the Partnership on the Option
Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (y) QAB’s Property Contributor Percentage;     7.   QAC will contribute
certain of the MLP Assets to the Partnership in exchange for (i) 4,268
subordinated units representing a limited partner interest in the Partnership,
(ii) 6,748 common units representing a limited partner interest in the
Partnership, (iii) the right to receive a distribution of $179,196, and (iv) the
right to receive, upon the earlier to occur of the expiration of the
Over-Allotment

3



--------------------------------------------------------------------------------



 



      Option period or the Option Closing Date, (A) the number of additional
common units that is equal to (x) 2,250,000 common units minus the aggregate
number of common units, if any, actually purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option on the Option
Closing Date, multiplied by (y) QAC’s Property Contributor Percentage, and (B) a
reimbursement for pre-formation capital expenditures in the amount equal to
(x) the aggregate amount of net proceeds, if any, paid by the Underwriters to
the Partnership on the Option Closing Date with respect to common units
purchased by and issued to the Underwriters pursuant to the exercise of the
Over-Allotment Option, multiplied by (y) QAC’s Property Contributor Percentage;

  8.   Black Diamond will contribute certain of the MLP Assets to the
Partnership in exchange for (i) 279,024 subordinated units representing a
limited partner interest in the Partnership, (ii) 441,142 common units
representing a limited partner interest in the Partnership, (iii) the right to
receive a distribution of $11,714,100 (iv) the Partnership’s and QR Operating’s
assumption of $7,943,040.97 of Black Diamond’s existing indebtedness, and the
Partnership’s and QR Operating’s agreement to pay such indebtedness immediately
following Black Diamond’s contribution of its MLP Assets to the Partnership in
exchange for a release of the lien on such MLP Assets securing such
indebtedness, and (v) the right to receive, upon the earlier to occur of the
expiration of the Over-Allotment Option period or the Option Closing Date,
(A) the number of additional common units that is equal to (x) 2,250,000 common
units minus the aggregate number of common units, if any, actually purchased by
and issued to the Underwriters pursuant to the exercise of the Over-Allotment
Option on the Option Closing Date, multiplied by (y) Black Diamond’s Property
Contributor Percentage, and (B) a reimbursement for pre-formation capital
expenditures in the amount equal to (x) the aggregate amount of net proceeds, if
any, paid by the Underwriters to the Partnership on the Option Closing Date with
respect to common units purchased by and issued to the Underwriters pursuant to
the exercise of the Over-Allotment Option, multiplied by (y) Black Diamond’s
Property Contributor Percentage;     9.   in connection with the Partnership’s
initial public offering of common units (the “Offering”), the public, through
the Underwriters (as defined herein), will purchase from the Partnership for
$300,000,000 in cash, less the Underwriters’ discount and commission of $1.30
per common unit, or $19,500,000 in the aggregate, and a structuring fee of
$750,000, 15,000,000 common units representing a limited partner interest in the
Partnership;     10.   QR Operating will enter into the Credit Agreement (as
defined herein) and borrow $225 million (the “Credit Facility Borrowings”), the
proceeds of which will be used to pay (i) the indebtedness of QRA assumed by the
Partnership and QR Operating, (ii) the indebtedness of QRFC assumed by the
Partnership and QR Operating and (iii) the indebtedness of Black Diamond assumed
by the Partnership and QR Operating, and the balance will be distributed to the
Property Contributors in accordance with the Property Contributor Cash
Distributions;

4



--------------------------------------------------------------------------------



 



  11.   the Partnership will use the proceeds from the Offering to pay
(i) transaction expenses, which are estimated to be $4,750,000 (exclusive of the
Underwriters’ discount and commission and the structuring fee) and
(ii) distributions to the Property Contributors in accordance with the cash
distributions described in steps 2 through 7 above (the “Property Contributor
Cash Distributions”);     12.   the Partnership will contribute the MLP Assets
to QR Operating in exchange for the continuation of its membership interest in
QR Operating; and     13.   for purposes of convenience and recording, the
Partnership will direct the Property Contributors to directly transfer the MLP
Assets to QR Operating pursuant to the terms of the Assignment Documents (as
defined herein).

     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     “Agreement” has the meaning assigned to such term in the preamble.
     “Assignment Documents” means collectively the form of Assignment and Bill
of Sale and Release of NPI, the form of Assignment and Bill of Sale and Release
of NPI (Cowden Field), and the form of Overriding Royalty Interest Conveyance
attached hereto as Exhibits A, B and C, respectively.
     “Black Diamond” has the meaning assigned to such term in the preamble.
     “Commission” means the United States Securities and Exchange Commission.
     “Credit Agreement” means the Credit Agreement, dated as of December 22,
2010, by and among Wells Fargo Bank, National Association, as Administrative
Agent and JPMorgan Chase Bank, National Association, as Syndication Agent, and
the lenders party thereto on the one hand, and the Partnership and QR Operating,
on the other hand.
     “Credit Facility Borrowings” has the meaning assigned to such term in the
recitals.
     “Delaware LLC Act” has the meaning assigned to such term in the recitals.
     “Delaware LP Act” has the meaning assigned to such term in the recitals.
     “General Partner” has the meaning assigned to such term in the preamble.
     “Governmental Authority” means the United States, any foreign county,
state, county, city or other incorporated or unincorporated political
subdivision, agency or instrumentality thereof.

5



--------------------------------------------------------------------------------



 



     “GP Contribution” has the meaning assigned to such term in the recitals.
     “GP Members” has the meaning assigned to such term in the recitals.
     “MLP Assets” means, collectively, all of the assets described in the
Assignment Documents.
     “NPI Owners” has the meaning assigned to such term in the preamble.
     “Offering” has the meaning assigned to such term in the recitals.
     “Option Closing Date” has the meaning assigned to such term in the
Underwriting Agreement.
     “Over-Allotment Option” has the meaning assigned to such term in the
Underwriting Agreement.
     “Partnership” has the meaning assigned to such term in the preamble.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 22, 2010.
     “Party” and “Parties” have the meanings assigned to such terms in the
preamble.
     “Property Contributor Cash Distributions” has the meaning assigned to such
term in the recitals.
     “Property Contributors” has the meaning assigned to such term in the
preamble.
     “Property Contributor Percentage” means (i) with respect to QRA, 91.4262%,
(ii) with respect to QRB, 1.64885%, (iii) with respect to QRC, 2.926868%,
(iv) with respect to Black Diamond, 3.9047%, (v) with respect to QAB, 0.03365%
and (vi) with respect to QAC, 0.059732%.
     “QAB” has the meaning assigned to such term in the preamble.
     “QAC” has the meaning assigned to such term in the preamble.
     “QAP” has the meaning assigned to such term in the recitals.
     “QRA” has the meaning assigned to such term in the preamble.
     “QRB” has the meaning assigned to such term in the preamble.
     “QRC” has the meaning assigned to such term in the preamble.
     “QRFC” has the meaning assigned to such term in the recitals.

6



--------------------------------------------------------------------------------



 



     “QR Operating” has the meaning assigned to such term in the preamble.
     “Registration Statement” the Registration Statement on Form S-1 filed with
the Commission on September 30, 2010 (Registration No. 333-169664), as amended
and effective on the date hereof.
     “Transaction Documents” means those documents and instruments to be
delivered hereunder by one or more Parties.
     “Underwriters” means Wells Fargo Securities, LLC; J.P. Morgan Securities
LLC; Raymond James & Associates, Inc.; RBC Capital Markets, LLC; Robert W. Baird
& Co. Incorporated; Credit Suisse Securities (USA) LLC; Deutsche Bank Securities
Inc.; Oppenheimer & Co. Inc.; and Stifel, Nicolaus & Company, LLC.
     “Underwriting Agreement” means the underwriting agreement, dated as of
December 16, 2010, by and among the Partnership, the General Partner and Wells
Fargo Securities, LLC, J.P. Morgan Securities LLC, Raymond James & Associates,
Inc. and RBC Capital Markets Corporation as representatives of the several
Underwriters.
ARTICLE II
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
2.01 Contribution of the MLP Assets by QRA.
     QRA hereby agrees to contribute, assign, transfer, set over and deliver to
the Partnership, for its own use forever, all of its right, title and interest
to and in the MLP Assets, as a capital contribution, which contribution shall be
deemed made pursuant to the terms set forth in the Assignment Documents, in
exchange for (i) 6,533,194 subordinated units representing a limited partner
interest in the Partnership, (ii) 10,329,092 common units representing a limited
partner interest in the Partnership, (iii) the right to receive a distribution
of $274,278,600, (iv) the Partnership’s and QR Operating’s assumption of
$185,981,551.04 of QRA’s existing indebtedness, and the Partnership and QR
Operating do hereby assume such indebtedness and agree to pay such indebtedness
immediately following QRA’s contribution of its MLP Assets to the Partnership in
exchange for a release of the lien on such MLP Assets securing such
indebtedness, provided that the Partnership’s and QR Operating’s assumption of
such indebtedness shall not affect the obligations of QRA to its lenders; QRA
shall remain fully liable to such lenders for such indebtedness and QRA shall
deal with such lenders as if such assumption had not occurred (however, between
QRA, on the one hand, and the Partnership and QR Operating, on the other, the
Partnership and QR Operating shall be deemed the obligor with respect to such
indebtedness), and (v) the right to receive, upon the earlier to occur of the
expiration of the Over-Allotment Option period or the Option Closing Date,
(A) the number of additional common units that is equal to (x) 2,250,000 common
units minus the aggregate number of common units, if any, actually purchased by
and issued to the Underwriters pursuant to the exercise of the Over-Allotment
Option on the Option Closing Date, multiplied by (y) QRA’s Property Contributor
Percentage, and (B) a reimbursement for pre-formation capital expenditures in
the amount equal to

7



--------------------------------------------------------------------------------



 



(x) the aggregate amount of net proceeds, if any, paid by the Underwriters to
the Partnership on the Option Closing Date with respect to common units
purchased by and issued to the Underwriters pursuant to the exercise of the
Over-Allotment Option, multiplied by (y) QRA’s Property Contributor Percentage.
2.02 Contribution of the MLP Assets by QRB.
     QRB hereby agrees to release its net profits interests insofar and only
insofar as the same burden the MLP Assets, as a capital contribution, which
contribution shall be deemed made pursuant to the terms set forth in the
Assignment Documents, in exchange for (i) 117,825 subordinated units
representing a limited partner interest in the Partnership, (ii) 186,283 common
units representing a limited partner interest in the Partnership, (iii) the
right to receive a distribution of $4,946,550, and (iv) the right to receive,
upon the earlier to occur of the expiration of the Over-Allotment Option period
or the Option Closing Date, (A) the number of additional common units that is
equal to (x) 2,250,000 common units minus the aggregate number of common units,
if any, actually purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option on the Option Closing Date, multiplied by
(y) QRB’s Property Contributor Percentage, and (B) a reimbursement for
pre-formation capital expenditures in the amount equal to (x) the aggregate
amount of net proceeds, if any, paid by the Underwriters to the Partnership on
the Option Closing Date with respect to common units purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option,
multiplied by (y) QRB’s Property Contributor Percentage.
2.03 Contribution of the MLP Assets by QRC.
     QRC hereby agrees to release its net profits interests insofar and only
insofar as the same burden the MLP Assets, as a capital contribution, which
contribution shall be deemed made pursuant to the terms set forth in the
Assignment Documents, in exchange for (i) 209,150 subordinated units
representing a limited partner interest in the Partnership, (ii) 330,670 common
units representing a limited partner interest in the Partnership, (iii) the
right to receive a distribution of $8,780,604, (iv) the Partnership’s and QR
Operating’s assumption of $6,075,407.98 of QRFC’s existing indebtedness, and the
Partnership and QR Operating do hereby assume such indebtedness and agree to pay
such indebtedness immediately following QRC’s contribution of its MLP Assets to
the Partnership in exchange for a release of the lien on such MLP Assets
securing such indebtedness, provided that the Partnership’s and QR Operating’s
assumption of such indebtedness shall not affect the obligations of QRFC to its
lenders; and QAC, acting on behalf of QRFC in its capacity as general partner of
QRFC, shall cause QRFC to remain fully liable to such lenders for such
indebtedness and deal with such lenders as if such assumption had not occurred
(however, between QRFC, on the one hand, and the Partnership and QR Operating,
on the other, the Partnership and QR Operating shall be deemed the obligor with
respect to such indebtedness), and (v) the right to receive, upon the earlier to
occur of the expiration of the Over-Allotment Option period or the Option
Closing Date, (A) the number of additional common units that is equal to
(x) 2,250,000 common units minus the aggregate number of common units, if any,
actually purchased by and issued to the Underwriters pursuant to the exercise of
the Over-Allotment Option

8



--------------------------------------------------------------------------------



 



on the Option Closing Date, multiplied by (y) QRC’s Property Contributor
Percentage, and (B) a reimbursement for pre-formation capital expenditures in
the amount equal to (x) the aggregate amount of net proceeds, if any, paid by
the Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) QRC’s Property
Contributor Percentage.
2.04 Contribution of the MLP Assets by QAB.
     QAB hereby agrees to contribute, assign, transfer, set over and deliver to
the Partnership, for its own use forever, all of its right, title and interest
to and in the MLP Assets, as a capital contribution, which contribution shall be
deemed made pursuant to the terms set forth in the Assignment Documents, in
exchange for (i) 2,405 subordinated units representing a limited partner
interest in the Partnership, (ii) 3,802 common units representing a limited
partner interest in the Partnership, (iii) the right to receive a distribution
of $100,950, and (iv) the right to receive, upon the earlier to occur of the
expiration of the Over-Allotment Option period or the Option Closing Date,
(A) the number of additional common units that is equal to (x) 2,250,000 common
units minus the aggregate number of common units, if any, actually purchased by
and issued to the Underwriters pursuant to the exercise of the Over-Allotment
Option on the Option Closing Date, multiplied by (y) QAB’s Property Contributor
Percentage, and (B) a reimbursement for pre-formation capital expenditures in
the amount equal to (x) the aggregate amount of net proceeds, if any, paid by
the Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) QAB’s Property
Contributor Percentage.
2.05 Contribution of the MLP Assets by QAC.
     QAC hereby agrees to contribute, assign, transfer, set over and deliver to
the Partnership, for its own use forever, all of its right, title and interest
to and in the MLP Assets, as a capital contribution, which contribution shall be
deemed made pursuant to the terms set forth in the Assignment Documents, in
exchange for (i) 4,268 subordinated units representing a limited partner
interest in the Partnership, (ii) 6,748 common units representing a limited
partner interest in the Partnership, (iii) the right to receive a distribution
of $179,196, and (iv) the right to receive, upon the earlier to occur of the
expiration of the Over-Allotment Option period or the Option Closing Date,
(A) the number of additional common units that is equal to (x) 2,250,000 common
units minus the aggregate number of common units, if any, actually purchased by
and issued to the Underwriters pursuant to the exercise of the Over-Allotment
Option on the Option Closing Date, multiplied by (y) QAC’s Property Contributor
Percentage, and (B) a reimbursement for pre-formation capital expenditures in
the amount equal to (x) the aggregate amount of net proceeds, if any, paid by
the Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) QAC’s Property
Contributor Percentage.

9



--------------------------------------------------------------------------------



 



2.06 Contribution of the MLP Assets by Black Diamond.
     Black Diamond hereby agrees to contribute, assign, transfer, set over and
deliver to the Partnership, for its own use forever, all of its right, title and
interest to and in the MLP Assets, as a capital contribution, which contribution
shall be deemed made pursuant to the terms set forth in the Assignment
Documents, in exchange for (i) 279,024 subordinated units representing a limited
partner interest in the Partnership, (ii) 441,142 common units representing a
limited partner interest in the Partnership, (iii) the right to receive a
distribution of $11,714,100 (iv) the Partnership’s and QR Operating’s assumption
of $7,943,040.97 of Black Diamond’s existing indebtedness and the Partnership
and QR Operating do hereby assume such indebtedness and agree to pay such
indebtedness immediately following Black Diamond’s contribution of its MLP
Assets to the Partnership in exchange for a release of the lien on such MLP
Assets securing such indebtedness, provided that the Partnership’s and QR
Operating’s assumption of such indebtedness shall not affect the obligations of
Black Diamond to its lenders; Black Diamond shall remain fully liable to such
lenders for such indebtedness and Black Diamond shall deal with such lenders as
if such assumption had not occurred (however, between Black Diamond, on the one
hand, and the Partnership and QR Operating, on the other, the Partnership and QR
Operating shall be deemed the obligor with respect to such indebtedness), and
(v) the right to receive, upon the earlier to occur of the expiration of the
Over-Allotment Option period or the Option Closing Date, (A) the number of
additional common units that is equal to (x) 2,250,000 common units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date, multiplied by (y) Black Diamond’s Property Contributor
Percentage, and (B) a reimbursement for pre-formation capital expenditures in
the amount equal to (x) the aggregate amount of net proceeds, if any, paid by
the Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) Black Diamond’s
Property Contributor Percentage.
2.07 Public Cash Contribution.
     The Parties acknowledge a cash contribution by the public through the
Underwriters to the Partnership of $300,000,000, less the Underwriters’ discount
and commission of $1.30 per common unit, or $19,500,000 in the aggregate, and a
structuring fee of $750,000, in exchange for 15,000,000 common units
representing a limited partner interest in the Partnership.
2.08 Distribution by the Partnership of the Credit Facility Borrowings.
     The Parties acknowledge the payment of the indebtedness assumed from QRA
and the indebtedness assumed from Black Diamond with the Credit Facility
Borrowings by QR Operating and the distribution of the balance of such
borrowings to the Property Contributors in accordance with the Property
Contributor Cash Distributions.

10



--------------------------------------------------------------------------------



 



2.09 Payment of Expenses by the Partnership; Cash Distribution by the
Partnership to the Property Contributors.
     The Parties acknowledge (a) the payment by the Partnership, in connection
with the Offering and the other transactions contemplated hereby, of transaction
expenses in the amount of approximately $4,750,000 (exclusive of the
Underwriters’ discount and the structuring fee) and (b) the distribution of cash
by the Partnership to the Property Contributors in accordance with the Property
Contributor Cash Distributions.
2.10 Contribution of the MLP Assets by the Partnership to QR Operating.
     The Partnership hereby agrees to contribute, assign, transfer, set over and
deliver to QR Operating, for its own use forever, all of its right, title and
interest to and in the MLP Assets, as a capital contribution, which contribution
shall be deemed made pursuant to the terms set forth in the Assignment
Documents, in exchange for a continuation of its membership interest in QR
Operating.
2.11 Direct Contribution of MLP Assets.
     For convenience and purposes of recording the Assignment Documents in the
applicable county and parish records where the MLP Assets are located, the
Partnership hereby directs the Property Contributors to directly transfer and
assign the MLP Assets to QR Operating pursuant to the Assignment Documents and
such other additional instruments and agreements as may be necessary to effect
the same. Notwithstanding the terms of the Assignment Documents, the MLP Assets
shall be deemed to have been contributed and transferred from the Property
Contributors to the Partnership and, immediately thereafter, from the
Partnership to QR Operating.
ARTICLE III
ADDITIONAL TRANSACTIONS
3.01 Purchase of Additional Common Units.
     If the Over-Allotment Option is exercised in whole or in part, the public,
through the Underwriters, will contribute additional cash to the Partnership in
exchange for up to an additional 2,250,000 common units on the basis of the
initial public offering price per common unit set forth in the Registration
Statement.
3.02 Issuance of Additional Common Units to QRA.
     On the Option Closing Date, (A) the Partnership will issue to QRA number of
additional common units that is equal to (x) 2,250,000 common units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date, multiplied by (y) QRA’s Property Contributor Percentage,
and (B) QRA will receive a cash distribution equal to (x) the aggregate amount
of net proceeds, if any, paid by the Underwriters to the Partnership on the
Option Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-

11



--------------------------------------------------------------------------------



 



Allotment Option, multiplied by (y) QRA’s Property Contributor Percentage,
representing a portion of the cash, if any, contributed by the Underwriters to
the Partnership on the Option Closing Date pursuant to Section 3.01 hereof.
3.03 Issuance of Additional Common Units to QRB.
     On the Option Closing Date, (A) the Partnership will issue to QRB number of
additional common units that is equal to (x) 2,250,000 common units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date, multiplied by (y) QRB’s Property Contributor Percentage,
and (B) QRB will receive a cash distribution equal to (x) the aggregate amount
of net proceeds, if any, paid by the Underwriters to the Partnership on the
Option Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (y) QRB’s Property Contributor Percentage, representing a portion of the
cash, if any, contributed by the Underwriters to the Partnership on the Option
Closing Date pursuant to Section 3.01 hereof.
3.04 Issuance of Additional Common Units to QRC.
     On the Option Closing Date, (A) the Partnership will issue to QRC number of
additional common units that is equal to (x) 2,250,000 common units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date, multiplied by (y) QRC’s Property Contributor Percentage,
and (B) QRC will receive a cash distribution equal to (x) the aggregate amount
of net proceeds, if any, paid by the Underwriters to the Partnership on the
Option Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (y) QRC’s Property Contributor Percentage, representing a portion of the
cash, if any, contributed by the Underwriters to the Partnership on the Option
Closing Date pursuant to Section 3.01 hereof.
3.05 Issuance of Additional Common Units to QAB.
     On the Option Closing Date, (A) the Partnership will issue to QAB number of
additional common units that is equal to (x) 2,250,000 common units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date, multiplied by (y) QAB’s Property Contributor Percentage,
and (B) QAB will receive a cash distribution equal to (x) the aggregate amount
of net proceeds, if any, paid by the Underwriters to the Partnership on the
Option Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (y) QAB’s Property Contributor Percentage, representing a portion of the
cash, if any, contributed by the Underwriters to the Partnership on the Option
Closing Date pursuant to Section 3.01 hereof.

12



--------------------------------------------------------------------------------



 



3.06 Issuance of Additional Common Units to QAC.
     On the Option Closing Date, (A) the Partnership will issue to QAC number of
additional common units that is equal to (x) 2,250,000 common units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date, multiplied by (y) QAC’s Property Contributor Percentage,
and (B) QAC will receive a cash distribution equal to (x) the aggregate amount
of net proceeds, if any, paid by the Underwriters to the Partnership on the
Option Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (y) QAC’s Property Contributor Percentage, representing a portion of the
cash, if any, contributed by the Underwriters to the Partnership on the Option
Closing Date pursuant to Section 3.01 hereof.
3.07 Issuance of Additional Common Units to Black Diamond.
     On the Option Closing Date, (A) the Partnership will issue to Black Diamond
number of additional common units that is equal to (x) 2,250,000 common units
minus the aggregate number of common units, if any, actually purchased by and
issued to the Underwriters pursuant to the exercise of the Over-Allotment Option
on the Option Closing Date, multiplied by (y) Black Diamond’s Property
Contributor Percentage, and (B) Black Diamond will receive a cash distribution
equal to (x) the aggregate amount of net proceeds, if any, paid by the
Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) Black Diamond’s
Property Contributor Percentage, representing a portion of the cash, if any,
contributed by the Underwriters to the Partnership on the Option Closing Date
pursuant to Section 3.01 hereof.
ARTICLE IV
TITLE MATTERS
4.01 Encumbrances.
     (a) Except to the extent expressly provided in any other document executed
in connection with the Agreement or the Offering, the contributions of the MLP
Assets pursuant to this Agreement are made expressly subject to all recorded and
unrecorded liens (other than consensual liens), encumbrances, agreements,
defects, restrictions, advance claims and all laws, rules, regulations,
ordinances, judgments and orders of Governmental Authorities or tribunals having
or asserting jurisdiction over the MLP Assets and operations conducted thereon
or in connection therewith, in each case to the extent the same are valid and
enforceable and affect the MLP Assets, including all matters that a current
survey or visual inspection of the MLP Assets would reflect.
     (b) To the extent that certain jurisdictions in which the MLP Assets are
located may require that documents be recorded in order to evidence the
transfers of titles

13



--------------------------------------------------------------------------------



 



reflected in this Agreement, then the provisions set forth in Section 4.01(a)
shall also be applicable to the transfers under such documents.
4.02 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws.
     (a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING THE PARTIES
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE MLP
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE MLP
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON THE MLP ASSETS, (B) THE INCOME TO BE DERIVED FROM THE MLP
ASSETS, (C) THE SUITABILITY OF THE MLP ASSETS FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE MLP ASSETS
OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE MLP ASSETS. EXCEPT TO
THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH
HAS HAD THE OPPORTUNITY TO INSPECT THE MLP ASSETS, AND EACH IS RELYING SOLELY ON
ITS OWN INVESTIGATION OF THE MLP ASSETS AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY ANY OF THE PARTIES. NONE OF THE PARTIES IS LIABLE OR BOUND IN
ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE MLP ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD
PARTY. EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY
LAW, THE CONTRIBUTION OF THE MLP ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS
IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE MLP ASSETS ARE CONTRIBUTED
AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION. THIS
SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF
THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE
PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH

14



--------------------------------------------------------------------------------



 



RESPECT TO THE MLP ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE.
     (b) Each contribution under the Assignment Documents shall include all of
the assigning party’s right, title and interest under and by virtue of all
warranties pertaining to the MLP Assets, express or implied (including, without
limitation, title warranties and manufacturers’, suppliers’ and contractors’
warranties), that have, prior to the date of such contribution, been made by any
of the assigning party’s predecessors in title (excluding any affiliate of such
assigning party) or by any third party manufacturers, suppliers and contractors.
Each contribution under the Assignment Documents shall be made with full
substitution and subrogation in and to all of the warranties that the assigning
party has or may have against predecessors in title (excluding any affiliate of
such assigning party) and with full subrogation of all rights accruing under the
applicable statutes of limitations and all rights and actions of warranty
against all former owners of the MLP Assets (excluding any affiliate of the
assigning party).
     (c) Each of the Parties agrees that the disclaimers contained in this
Section 4.02 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this Agreement
are hereby expressly disclaimed, waived or negated.
     (d) Each of the Parties hereby waives compliance with any applicable bulk
sales law or any similar law in any applicable jurisdiction in respect of the
transactions contemplated by this Agreement.
ARTICLE V
FURTHER ASSURANCES
5.01 Further Assurances.
     From and after the date hereof, and without any further consideration, the
Parties agree to execute, acknowledge and deliver all such additional deeds,
assignments, bills of sale, instruments, notices, releases, acquittances and
other documents, and will do all such other acts and things, all in accordance
with applicable law, as may be necessary or appropriate to (a) more fully assure
that the applicable Parties own all of the properties, rights, titles,
interests, estates, remedies, powers and privileges granted by this Agreement or
(b) more fully and effectively vest in the applicable Parties and their
respective successors and assigns beneficial and record title to the interests
contributed and assigned by the Agreement or intended so to be and more fully
and effectively carry out the purposes of this Agreement.
5.02 Other Assurances.
     From time to time after the date hereof, and without any further
consideration, each of the Parties shall execute, acknowledge and deliver all
such additional instruments, notices and other documents, and will do all such
other acts and things, all in accordance with

15



--------------------------------------------------------------------------------



 



applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement.
     Without limiting the generality of the foregoing, the Parties acknowledge
that they have used their good faith efforts to identify all of the assets being
contributed to the Partnership in connection with the Offering. However, it is
possible that assets intended to be contributed to the Partnership were not
identified and therefore are not included in the MLP Assets. To the extent that
such assets are identified at a later date, the Parties shall take the
appropriate actions required in order to convey all such assets to the
Partnership (or its successors or assigns).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.01 Representations and Warranties of All Parties.
     Each of the Parties to this Agreement hereby represents and warrants
severally as to itself as follows:

16



--------------------------------------------------------------------------------



 



     (a) Formation and Good Standing. Such Party is a limited partnership or
limited liability company, legally formed, validly existing and, to the extent
applicable, in good standing under the laws of the state of its formation. Such
Party is duly qualified to do business and is in good standing as a foreign
limited partnership or limited liability company, as applicable, in each
jurisdiction where the character of the properties owned or leased by it or the
nature of the businesses transacted by it requires it to be so qualified.
     (b) Authority, Execution and Enforceability. Such Party has full limited
partnership or limited liability company, as applicable, power and authority to
enter into this Agreement and the Transaction Documents to be delivered by such
Party hereunder and to perform its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and the Transaction
Documents to be delivered by such Party hereunder and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by such Party. Such Party has duly executed and delivered this
Agreement and the Transaction Documents to be delivered by such Party hereunder,
and this Agreement and the Transaction Documents to be delivered by such Party
hereunder constitute such Party’s legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies).
     (c) No Conflicts. Neither the execution, delivery nor performance of this
Agreement nor the Transaction Documents to be delivered by such Party hereunder
by such Party will:
          (i) require the approval or consent of any Governmental Authority;
          (ii) conflict with or result in the breach or violation of any term or
provision of, or will constitute a default under, or will otherwise impair the
good standing, validity or effectiveness of, any provision of its certificate of
limited partnership, certificate of formation, agreement of limited partnership,
limited liability company agreement or other formation and governing documents;
          (iii) result in the material breach or violation by it of any material
term or provision of, or constitute a default or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any material agreement to which it is bound or by which its
property or business is affected, except for such defaults (or rights of
termination, cancellation or acceleration) as to which waivers or consents have
been obtained; or
          (iv) violate in any material respect any federal, state, local or
other governmental law ordinance, or any order, writ, injunction, decree, rule
or regulation of any Governmental Authority applicable to such Party.

17



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
7.01 Notices.
     All notices and other communications provided for or permitted hereunder
shall be made in writing by facsimile, courier service or personal delivery:

  (a)   if to the Partnership or the General Partner:

1401 McKinney Street, Suite 2400
Houston, TX 77010
Attention:     Chief Executive Officer
Telephone:     (713) 452-2210
Facsimile:     (713) 452-2211

  (b)   if to the Property Contributors:

1401 McKinney Street, Suite 2400
Houston, TX 77010
Attention:     Chief Executive Officer
Telephone:     (713) 452-2210
Facsimile:     (713) 452-2211

With a copy to:

1401 McKinney Street, Suite 2700
Houston, TX 77010
Attention:     General Counsel
Telephone:     (713) 452-2020
Facsimile:     (713) 452-2021
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered, when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by any other means.
7.02 Order of Completion of Transactions.
     The transactions provided for in Article II of this Agreement shall be
completed on the Closing Date in the order set forth in Article II of this
Agreement.
7.03 Costs.
     Except for the transaction expenses set forth in Section 2.09, the
Partnership shall pay all expenses, fees and costs, including sales, use and
similar taxes, arising out of the contributions, conveyances and deliveries to
be made hereunder, and shall pay all documentary, filing, recording, transfer,
deed and conveyance taxes and fees required in

18



--------------------------------------------------------------------------------



 



connection therewith. In addition, the Partnership shall be responsible for all
costs, liabilities and expenses (including court costs and reasonable attorneys’
fees) incurred in connection with the delivery of any document pursuant to
Article V of this Agreement.
7.04 Headings; References; Interpretation.
     All Article and Section headings in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
of the provisions hereof. The words “hereof,” “herein” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this agreement as
a whole, including, without limitation, all Exhibits attached hereto, and not to
any particular provision of this Agreement. All references herein to Articles,
Sections, and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement, and the Exhibits attached hereto, and all such Exhibits attached
hereto are hereby incorporated herein and made a part hereof for all purposes.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine, or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation.”
7.05 Successors and Assigns.
     This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and assigns.
7.06 No Third Party Rights.
     The provisions of this Agreement are intended to bind the Parties as to
each other and are not intended to and do not create rights in any other person
or confer upon any other person any benefits, rights or remedies, and no person
is or is intended to be a third party beneficiary of any of the provisions of
this Agreement.
7.07 Counterparts.
     This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on the Parties.
7.08 Governing Law.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Texas applicable to contracts made and to be performed
wholly within such state, without giving effect to conflict of laws principles
thereof.
7.09 Severability.
     If any of the provisions of this Agreement are held by any court of
competent jurisdiction to contravene, or to be invalid under, the laws of any
political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not

19



--------------------------------------------------------------------------------



 



invalidate the entire Agreement. Instead, this Agreement shall be construed as
if it did not contain the particular provision or provisions held to be invalid,
and an equitable adjustment shall be made and necessary provision added so as to
give effect to the intention of the Parties as expressed in this Agreement at
the time of execution of this Agreement.
7.10 Amendment or Modification.
     The Agreement may be amended or modified from time to time only by the
written agreement of all of the Parties. Each such instrument shall be reduced
to writing and shall be designated on its face as an amendment to this
Agreement.
7.11 Integration.
     This Agreement and the instruments referenced herein supersede all previous
understandings or agreements among the Parties, whether oral or written, with
respect to its subject matter. This document and such instruments contain the
entire understanding of the Parties. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties after the date hereof.
[Signature Page Follows]

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

                QR ENERGY, LP  
 
         
 
  By:   QRE GP, LLC, its general partner  
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  
 
              QRE GP, LLC  
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  
 
              QUANTUM RESOURCES A1, LP  
 
         
 
  By:   The Quantum Aspect Partnership, LP,
its general partner  
 
  By:   QA GP, LLC, its general partner  
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  
 
              QUANTUM RESOURCES B, LP  
 
         
 
  By:   The Quantum Aspect Partnership, LP,
its general partner  
 
  By:   QA GP, LLC, its general partner  
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  

[Signature Page to Contribution Agreement]

 



--------------------------------------------------------------------------------



 



                QUANTUM RESOURCES C, LP  
 
         
 
  By:   The Quantum Aspect Partnership, LP,
its general partner  
 
  By:   QA GP, LLC, its general partner  
 
         
 
  By:      
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  
 
              BLACK DIAMOND RESOURCES, LLC  
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  
 
              QAB CARRIED WI, LP  
 
         
 
  By:   Black Diamond GP, LLC, its general partner  
 
  By:   Black Diamond Resources 2, LLC, its sole member  
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  
 
              QAC CARRIED WI, LP  
 
         
 
  By:   Black Diamond GP, LLC, its general partner  
 
  By:   Black Diamond Resources 2, LLC, its sole member  
 
         
 
  By:   /s/ Alan L. Smith  
 
         
 
  Name:   Alan L. Smith  
 
  Title:   Chief Executive Officer  

[Signature Page to Contribution Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Form of Assignment and Bill of Sale and Release of NPI]

 



--------------------------------------------------------------------------------



 



Exhibit A
ASSIGNMENT AND BILL OF SALE AND RELEASE OF NPI
     This Assignment and Bill of Sale and Release of NPI (this “Assignment”) is
among (a) Quantum Resources A1, LP, a Delaware limited partnership (“QRA”), QAB
Carried WI, LP, a Delaware limited partnership (“QAB”), QAC Carried WI, LP, a
Delaware limited partnership (“QAC”), and Black Diamond Resources, LLC, a
Delaware limited liability company (“Black Diamond” and, together with QRA, QAB
and QAC, “Assignor”), each of whose address is 1401 McKinney Street, Suite 2400,
Houston, Texas 77010, (b) Quantum Resources B, LP, a Delaware limited
partnership (“QRB”), Quantum Resources C LP, a Delaware limited partnership
(“QRC” and, together with QRB, the “NPI Owners”), each of whose address is 1401
McKinney Street, Suite 2400, Houston, Texas 77010, and (c) QRE Operating, LLC, a
Delaware limited liability company (“Assignee”), whose address is 1401 McKinney
Street, Suite 2400, Houston, Texas 77010, and is effective as of 12:01 a.m.,
__________ time, on [date] (the “Effective Time”).
RECITALS
     WHEREAS, Assignor owns certain oil and gas properties and related assets in
the States of Alabama, Arkansas, Florida, Kansas, Louisiana, New Mexico,
Oklahoma and Texas; and
     WHEREAS, the NPI Owners own net profits interests that burden, among other
properties, the Assets (as hereinafter defined) pursuant to the instruments
described in Exhibit B hereto (the “Existing NPI Interests”); and
     WHEREAS, Assignor, Assignee and the NPI Owners have entered into that
certain Contribution, Conveyance and Assumption Agreement, dated as of
[________] (the “Contribution Agreement”), among Assignor, Assignee, the NPI
Owners, QRE GP, LLC and QR Energy, LP (the “Partnership”), pursuant to which
(a) Assignor has agreed to contribute, assign, transfer, set over and deliver to
the Partnership all of its right, title and interest to and in the MLP Assets
(as defined in the Contribution Agreement), including the Assets (as hereinafter
defined), as a capital contribution, upon the terms and conditions set forth in
the Contribution Agreement (b) the Partnership has agreed to contribute, assign,
transfer, set over and deliver to Assignee all of its right, title and interest
to and in the MLP Assets, including the Assets, as a capital contribution, upon
the terms set forth in the Contribution Agreement; and (c) the NPI Owners have
agreed to release their net profits interests insofar as the same burden the
Assets, upon the terms set forth in the Contribution Agreement and this
Assignment; and
     WHEREAS, the Partnership has requested that Assignor convey directly to
Assignee all of Assignor’s right, title and interest to and in the MLP Assets,
including the Assets, for convenience and recording purposes.
     NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of the
parties hereto and other good and valuable consideration, the parties hereby
agree as follows:

A-1



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINED TERMS; CONSTRUCTION
     Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.
     Section 1.2 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Assignment shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Assignment; (c) the terms “include”,
“includes”, “including” and words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” and
“hereunder” refer to this Assignment as a whole and not to any particular
provision of this Assignment. The headings contained in this Assignment are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Assignment.
ARTICLE 2
ASSIGNMENT OF ASSETS
     Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of Assignor’s right, title and
interest in and to the following (excepting the Excluded Assets defined below)
(individually, an “Asset,” and collectively, the “Assets”):
     (a) (i) the oil and gas leases more particularly described in Exhibit A —
Part 1 (Assignor’s interests in such leases, collectively, the “Leases”),
(ii) the mineral fee interests, royalty interests, overriding royalty interests,
production payments, net profits interests, carried interests and reversionary
interests described in Exhibit A — Part 1 and/or relating to the lands described
in any instrument described in Exhibit A — Part 1 (Assignor’s interests in the
foregoing, the “Mineral Interests”) and (iii) the interests in any units arising
on account of the Leases or Mineral Interests having been pooled or unitized
into such units (Assignor’s interests in such units, the “Unit Interests”);
     (b) all existing oil and gas wells attributable to the Leases, Mineral
Interests or Unit Interests (Assignor’s interests in such wells, collectively
and including the wells set forth on Exhibit A — Part 2, the “Wells,” and the
Leases, Mineral Interests, Unit Interests and Wells being hereinafter
collectively referred to as the “Properties”);
     (c) all production facilities, structures, tubular goods, well equipment,
lease equipment, production equipment, pipelines, inventory and all other
personal property, fixtures and facilities to the extent appurtenant to or used
primarily in connection with the Properties (collectively, the “Facilities”);
     (d) to the extent transferable, all permits, licenses, servitudes,
easements, rights-of-way, surface fee interests and other surface use agreements
to the extent used primarily in connection with the ownership or operation of
the Properties or the Facilities;

A-2



--------------------------------------------------------------------------------



 



     (e) all oil, gas and other hydrocarbons produced or processed in
association therewith (collectively, “Hydrocarbons”) from or attributable to the
Properties from and after the Effective Time and all Hydrocarbons produced
therefrom prior to the Effective Time that are in storage prior to the Effective
Time and that are upstream of the sales metering point as of the date hereof;
     (f) to the extent transferable, all contracts, agreements, commitments and
other arrangements (“Contracts”) relating to the ownership or operation of the
Properties or other Assets, including the production, storage, treatment,
transportation, processing, purchase, sale, disposal or other disposition of
production therefrom or in connection therewith;
     (g) all gas or pipeline imbalances relating to the Properties; and
     (h) all records, files, orders, maps, and data that relate to the
Properties, Facilities or other Assets that are in Assignor’s possession, to the
extent that Assignor has the right to transfer same to Assignee without the
payment of any fee, penalty or other consideration, but excluding any of the
foregoing to the extent that (i) transfer is restricted by third party agreement
or applicable law and (ii) Assignor is unable to obtain, using commercially
reasonable efforts, a waiver of, or otherwise satisfy, such transfer restriction
(provided that Assignor shall not be required to provide consideration or
undertake obligations to or for the benefit of the holders of such rights in
order to obtain any necessary consent or waiver of such transfer restriction)
(subject to such exclusion, collectively referred to as the “Files”).
     TO HAVE AND TO HOLD the Assets unto Assignee forever, subject, however, to
all the terms and conditions of this Assignment.
     Section 2.2 Excluded Assets. The Assets shall not include, and there is
excepted, reserved and excluded from the sale and assignment contemplated
hereby, the following (the “Excluded Assets”):
     (a) all corporate, financial, tax and legal records of Assignor that relate
to Assignor’s business generally (including the ownership and operation of the
Assets) or that relate to the other Excluded Assets, together with a duplicate
copy (electronic or otherwise) of all of the Files;
     (b) any trade credits, accounts receivable, proceeds or revenues
attributable to the Assets and accruing prior to the Effective Time;
     (c) all Hydrocarbons produced from or attributable to the Properties with
respect to any periods of time prior to the Effective Time that are not in
storage prior to sale and that are upstream of the sales metering point as of
the date hereof, and all proceeds attributable thereto;
     (d) all refunds of costs, taxes or expenses attributable to any periods of
time prior to the Effective Time;

A-3



--------------------------------------------------------------------------------



 



     (e) all proceeds from the settlements of Contract disputes with purchasers
of Hydrocarbons from or attributable to the Properties, including settlement of
take-or-pay disputes, insofar as said proceeds are attributable to any periods
of time prior to the Effective Time;
     (f) all bonds, letters of credit and guarantees, if any, posted by Assignor
or its Affiliates with Governmental Authorities and relating to the Assets;
     (g) all rights, titles, claims and interests of Assignor or its Affiliates
under any insurance policy or agreement, to any insurance proceeds or to or
under any bond or bond proceeds;
     (h) all rights and claims relating to the Assets and attributable to
periods of time prior to the Effective Time, including audit rights;
     (i) all privileged attorney-client (i) communications and (ii) other
documents (other than title opinions);
     (j) all materials and information that cannot be disclosed to Assignee as a
result of confidentiality obligations to third parties;
     (k) all amounts paid by third parties to Assignor or its Affiliates as
overhead for periods of time accruing prior to the date hereof under any joint
operating agreements burdening the Assets; and
     (l) any matter required to be excluded pursuant to the provisions of
Section 2.1(h) of this Assignment.
     Section 2.3 Retained Rights and Obligations. The execution and delivery of
this Assignment by Assignor, and the execution and acceptance of this Assignment
by Assignee, shall not operate to release or impair any surviving rights or
obligations of Assignor or Assignee under the Contribution Agreement or any
other document executed in connection with the Offering, including that certain
Omnibus Agreement, dated as of [•] among Assignor, Assignee, the NPI Owners, QRE
GP, LLC, the Partnership, QA Holdings, LP and QA Global GP, LLC.
ARTICLE 3
ENCUMBRANCES/DISCLAIMERS
     Section 3.1 Disclaimers and Subrogation of Warranties and Representations.
     (a) Except to the extent expressly provided in any other document executed
in connection with the Contribution Agreement or the Offering, the contribution
of the Assets pursuant to this Assignment is made expressly subject to all
recorded and unrecorded liens (other than consensual liens), encumbrances,
agreements, defects, restrictions, advance claims and all laws, rules,
regulations, ordinances, judgments and orders of Governmental Authorities or
tribunals having or asserting jurisdiction over the Assets and operations
conducted thereon or in connection therewith, including Existing NPI Interests,
in each case, to the extent the same are valid and enforceable and affect the
Assets, including all matters that a current survey or visual inspection of the
Assets would reflect.

A-4



--------------------------------------------------------------------------------



 



     (b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING,
ASSIGNOR, THE NPI OWNERS AND ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS
MADE, NO PARTY DOES MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE ASSETS OR THE EXISITING NPI INTERESTS, INCLUDING THE
WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE PROPERTIES GENERALLY,
INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS THEREON,
(B) THE INCOME TO BE DERIVED FROM THE PROPERTIES, (C) THE SUITABILITY OF THE
PROPERTIES FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON,
(D) THE COMPLIANCE OF OR BY THE PROPERTIES OR THEIR OPERATION WITH ANY LAWS
(INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTIES. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT
EXECUTED OR DELIVERED IN CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE
OFFERING, ASSIGNOR AND ASSIGNEE ACKNOWLEDGE AND AGREE THAT ASSIGNEE HAS HAD
OPPORTUNITY TO INSPECT THE PROPERTIES, AND IT IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE PROPERTIES AND NOT ON ANY INFORMATION PROVIDED OR TO BE
PROVIDED BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN
ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTIES FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD
PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW,
THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS IS”,
“WHERE IS” CONDITION WITH ALL FAULTS, AND THE ASSETS ARE CONTRIBUTED AND
TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION. THE
PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND ASSIGNEE AFTER
DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF
ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH
RESPECT TO THE ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE.
     (c) Each of Assignor and Assignee agrees that the disclaimers contained in
this Section 3.1 are “conspicuous” disclaimers. Any covenants implied by statute
or law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this
Assignment are hereby expressly disclaimed, waived or negated.

A-5



--------------------------------------------------------------------------------



 



     Section 3.2 Subrogation. Assignor hereby transfers and assigns unto
Assignee, its successors and assigns, all of its right, title and interest under
and by virtue of all warranties pertaining to the Assets, express or implied
(including title warranties and manufacturers’, suppliers’ and contractors’
warranties), that have heretofore been made by any of Assignor’s predecessors in
title (excluding any affiliate of Assignor) or by any third party manufacturers,
suppliers and contractors. This Assignment is made with full substitution and
subrogation in and to all of the warranties that Assignor has or may have
against predecessors in title (excluding any affiliate of Assignor) and with
full subrogation of all rights accruing under the applicable statutes of
limitations and all rights and actions of warranty against all former owners of
the Assets (excluding any affiliate of Assignor).
ARTICLE 4
ASSUMED OBLIGATIONS: INDEMNITIES
     Section 4.1 Assumed Obligations. Assignee agrees to assume, and does hereby
assume, all of Assignor’s obligations to properly plug and abandon, or to replug
if subsequently required, the Wells and any previously plugged wells located on
the lands covered by the Leases and otherwise comply with all applicable
restoration or reclamation requirements according to the terms of the Leases and
Unit Interests and the rules and regulations of governmental authorities having
jurisdiction (the “Plugging Obligations”).
ARTICLE 5
RELEASE OF EXISTING NPI INTERESTS
     Section 5.1 Release. In consideration of the premises, including the mutual
benefits derived and to be derived from the Contribution Agreement and this
Assignment, effective immediately following the assignment described in
Section 2.1 above, the NPI Owners hereby release the Assets and only the Assets
(and not any other properties) from the burden and encumbrance of the Existing
NPI Interests and any other net profits interests owned by the NPI Owners, to
the extent and only to the extent affecting the Assets (or if required to make
such release effective, the NPI Owners hereby transfer and assign to Assignee,
without warranty, express, implied or statutory, the Existing NPI Interests and
any other net profits interests owned by the NPI Owners, to the extent and only
to the extent that such Existing NPI Interests and any other net profits
interests affect the Assets (the NPI Owners and Assignee acknowledging that to
the extent that the Existing NPI Interests and other net profits interests
affect properties other than the Assets, such Existing NPI Interests and other
net profits interests shall remain in full force and effect and shall not be
transferred hereby).
     Section 5.2 Merger. Assignee and the NPI Owners hereby agree that effective
upon the release and reconveyance described in Section 5.1 above, the Existing
NPI Interests and other net profits interests affecting the Assets shall be
merged into the greater estate owned by Assignee in the Assets and extinguished.

A-6



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
     Section 6.1 Separate Assignments or Releases. Where separate assignments of
the Assets or releases of the Existing NPI Interests have been or will be
executed for filing with, and approval by, applicable Governmental Authorities,
any such separate assignments or releases (a) shall evidence this Assignment and
assignment of the applicable Assets and/or release of the applicable Existing
NPI Interests herein made and shall not constitute any additional Assignment,
assignment or release of such properties, (b) are not intended to modify, and
shall not modify, any of the terms, covenants and conditions or limitations on
warranties set forth in this Assignment and are not intended to create, and
shall not create, any representations, warranties or additional covenants of or
by Assignor to Assignee and (c) shall be deemed to contain all of the terms and
provisions of this Assignment, as fully and to all intents and purposes as
though the same were set forth at length in such separate assignments.
     Section 6.2 Exhibits. All exhibits attached hereto are hereby made part
hereof and incorporated herein by this reference. References in such exhibits to
instruments on file in the public records are notice of such instruments for all
purposes. Unless provided otherwise, all recording references in such exhibits
are to the appropriate records of the counties or parishes in which the Assets
are located.
     Section 6.3 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.
     Section 6.4 Successors and Assigns. This Assignment shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns.
     Section 6.5 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto. Exhibit A may be redacted for filing in each
county or parish, such that the exhibit filed in any county or parish will
describe only those Assets located in such county or parish.

A-7



--------------------------------------------------------------------------------



 



Exhibit A
EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

          ASSIGNOR:      WITNESSES:
 
        QUANTUM RESOURCES A1, LP    
 
       
 
       
By:
  The Quantum Aspect Partnership, LP,    
 
       
 
  its general partner    
By:
  QA GP, LLC, its general partner    
By:
  QA Holdings, LP, its sole member    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        QUANTUM RESOURCES B, LP      WITNESSES:
 
       
By:
  The Quantum Aspect Partnership, LP,    
 
       
 
  its general partner    
By:
  QA GP, LLC, its general partner    
 
       
By:
  QA Holdings, LP, its sole member    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        QUANTUM RESOURCES C, LP      WITNESSES:
 
       
By:
  The Quantum Aspect Partnership, LP,    
 
       
 
  its general partner    
By:
  QA GP, LLC, its general partner    
 
       
By:
  QA Holdings, LP, its sole member    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        QAB CARRIED WI, LP      WITNESSES:
 
       
By:
  Black Diamond GP, LLC, its general    
 
  partner    
 
       
By:
  Black Diamond Resources 2, LLC, its sole    
 
  member    
 
       

Signature Page to
Assignment and Bill of Sale

A-8



--------------------------------------------------------------------------------



 



         
By:
       
 
       
Name:
       
Title:
       
 
        QAC CARRIED WI, LP      WITNESSES:
 
       
By:
  Black Diamond GP, LLC, its general    
 
  partner    
 
       
By:
  Black Diamond Resources 2, LLC, its sole    
 
  member    
 
       
 
       
By:
       
 
       
Name:
       
Title:
       
 
        BLACK DIAMOND RESOURCES, LLC        WITNESSES:
 
       
By:
       
 
     
Name:
       
Title:
       
 
       
 
        ASSIGNEE:      WITNESSES:
 
        QRE OPERATING, LLC    
 
       
 
       
 
       
By:
       
 
       
 
       
By:
       
 
       
Name:
       
Title:
       

     
Prepared By:
  Return To:
Robin Fredrickson
   
 
   
Vinson & Elkins L.L.P.
   
 
   
1001 Fannin, Suite 2500
   
 
   
Houston, TX 77002
   
 
   
(713) 758-2222
   
 
   

A-9



--------------------------------------------------------------------------------



 



[Sample form of acknowledgment.]

     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

          BE IT REMEMBERED, THAT I, the undersigned authority, a notary public
duly qualified, commissioned, sworn and acting in and for Harris County, Texas,
and being authorized in such county and state to take acknowledgments, hereby
certify that, on this ___ day of __________ 2010, there personally appeared
before me __________________, ___________________ of QA Holdings, LLC, a
___________ limited liability company, the sole member of QA GP, LLC, a Delaware
limited liability company, the general partner of The Quantum Aspect
Partnership, LP, a Delaware limited partnership, the general partner of Quantum
Resources A1, LP, a Delaware limited partnership (“QRA”), known to me to be such
authorized signatory on behalf of QRA, such limited partnership being a party to
the foregoing instrument, and I hereby further certify as follows:

     
[ALABAMA],
  I, the undersigned notary in and for the said county and state, hereby certify
that the foregoing individual, whose name as authorized signatory on behalf of
QRA is signed to the foregoing instrument, and who is known to me, acknowledged
before me on this day that, being informed of the contents of the instrument,
he, as such authorized signatory on behalf of QRA and with full authority,
executed the same voluntarily, for and as the act of said limited partnership.
 
   
[ARKANSAS],
  Before me, the undersigned officer, personally appeared the foregoing
individual, who acknowledged himself/herself to hold the office stated above,
and that he/she, in such capacity, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
QRA by himself/herself as an authorized signatory on behalf of such limited
partnership.
 
   
[FLORIDA],
  The foregoing instrument was acknowledged before me by the foregoing
individual on behalf of QRA.
 
   
[KANSAS],
  This instrument was acknowledged before me by the foregoing individual in the
capacity stated above, as authorized signatory on behalf of QRA.
 
   
[LOUISIANA],
  Before me appeared the foregoing individual, to me personally known, who being
by me duly sworn (or affirmed) did say that he holds the offices stated above
and that the instrument was signed on behalf of QRA by authority of such limited
partnership and that he acknowledged the instrument to be the free act and deed
of such limited partnership.

A-10



--------------------------------------------------------------------------------



 



     
[NEW MEXICO],
  This instrument was acknowledged before me by the foregoing individual on
behalf of QRA, in the capacity stated above.
 
   
[OKLAHOMA],
  This instrument was acknowledged before me by the foregoing individual as the
holder of the offices stated above, on behalf of QRA, as stated above.
 
   
[TEXAS],
  This instrument was acknowledged before me on this day, by the foregoing
individual, in his capacity as an officer of the aforementioned entities, on
behalf of QRA.

          IN WITNESS WHEREOF, I have hereunto set my hand and official seal in
the City of Houston, Texas, on the day and year first above written.

     
 
   
 
  Notary Public in and for the State of Texas

A-11



--------------------------------------------------------------------------------



 



Exhibit A
Part 1 — Leases

                                          Original       Effective   Book/      
      Unique ID   Field Name   Lessor/Grantor   Original Lessee/Grantee   Date  
Volume   Page   State   County                                                  
                 

[SAMPLE]
Exhibit A-1
Page 1

A-12



--------------------------------------------------------------------------------



 



Exhibit A
Part 2 — Wells

                          Aries Propnum   API   County   State   Field Name  
Well #   Well name                                                    

[SAMPLE]
Exhibit A-2
Page 1

A-13



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of Assignment and Bill of Sale and Release of NPI (Cowden Field)]

 



--------------------------------------------------------------------------------



 



Exhibit B
ASSIGNMENT AND BILL OF SALE AND RELEASE OF NPI (COWDEN FIELD)
     This Assignment and Bill of Sale and Release of NPI (Cowden Field) (this
“Assignment”) is among (a) Quantum Resources A1, LP, a Delaware limited
partnership (“QRA”), QAB Carried WI, LP, a Delaware limited partnership (“QAB”),
QAC Carried WI, LP, a Delaware limited partnership (“QAC”), and Black Diamond
Resources, LLC, a Delaware limited liability company (“Black Diamond” and,
together with QRA, QAB and QAC, “Assignor”), each of whose address is 1401
McKinney Street, Suite 2400, Houston, Texas 77010, (b) Quantum Resources B, LP,
a Delaware limited partnership (“QRB”), Quantum Resources C LP, a Delaware
limited partnership (“QRC” and, together with QRB, the “NPI Owners”)), each of
whose address is 1401 McKinney Street, Suite 2400, Houston, Texas 77010, and (c)
QRE Operating, LLC, a Delaware limited liability company (“Assignee”), whose
address is 1401 McKinney Street, Suite 2400, Houston, Texas 77010, and is
effective as of 12:01 a.m., __________ time, on [date] (the “Effective Time”).
RECITALS
     WHEREAS, Assignor owns certain oil and gas properties and related assets in
the State of Texas; and
     WHEREAS, the NPI Owners own net profits interests that burden, among other
properties, the Assets (as hereinafter defined); and
     WHEREAS, Assignor, Assignee and the NPI Owners have entered into that
certain Contribution, Conveyance and Assumption Agreement, dated as of
[________] (the “Contribution Agreement”), among Assignor, Assignee, the NPI
Owners, QRE GP, LLC and QR Energy, LP (the “Partnership”), pursuant to which
(a) Assignor has agreed to contribute, assign, transfer, set over and deliver to
the Partnership all of its right, title and interest to and in the MLP Assets
(as defined in the Contribution Agreement), including the Assets (as hereinafter
defined), as a capital contribution, upon the terms and conditions set forth in
the Contribution Agreement; (b) the Partnership has agreed to contribute,
assign, transfer, set over and deliver to Assignee all of its right, title and
interest to and in the MLP Assets, including the Assets, as a capital
contribution, upon the terms set forth in the Contribution Agreement; and
(c) the NPI Owners have agreed to release their net profits interests insofar
and only insofar as the same burden the Assets, upon the terms set forth in the
Contribution Agreement and this Assignment; and
     WHEREAS, the Partnership has requested that Assignor convey directly to
Assignee all of Assignor’s right, title and interest to and in the MLP Assets,
including the Assets, for convenience and recording purposes.
     NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of the
parties hereto and other good and valuable consideration, the parties hereby
agree as follows:

B-1



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINED TERMS; CONSTRUCTION
     Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.
     Section 1.2 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Assignment shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Assignment; (c) the terms “include”,
“includes”, “including” and words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” and
“hereunder” refer to this Assignment as a whole and not to any particular
provision of this Assignment. The headings contained in this Assignment are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Assignment.
ARTICLE 2
ASSIGNMENT OF ASSETS
     Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of Assignor’s right, title and
interest in and to the following (excepting the Excluded Assets defined below)
(individually, an “Asset,” and collectively, the “Assets”):
     (a) (i) the oil and gas leases more particularly described in Exhibit A —
Part 1 (Assignor’s interests in such leases, collectively, the “Leases”),
(ii) the mineral fee interests, royalty interests, overriding royalty interests,
production payments, net profits interests, carried interests and reversionary
interests described in Exhibit A — Part 1 and/or relating to the lands described
in any instrument described in Exhibit A — Part 1 (Assignor’s interests in the
foregoing, the “Mineral Interests”) and (iii) the interests in any units arising
on account of the Leases or Mineral Interests having been pooled or unitized
into such units (Assignor’s interests in such units, the “Unit Interests”);
     (b) all existing oil and gas wells attributable to the Leases, Mineral
Interests or Unit Interests (Assignor’s interests in such wells, collectively
and including the wells set forth on Exhibit A — Part 2, the “Wells,” and the
Leases, Mineral Interests, Unit Interests and Wells being hereinafter
collectively referred to as the “Properties”);
     (c) all production facilities, structures, tubular goods, well equipment,
lease equipment, production equipment, pipelines, inventory and all other
personal property, fixtures and facilities to the extent appurtenant to or used
primarily in connection with the Properties (collectively, the “Facilities”);
     (d) to the extent transferable, all permits, licenses, servitudes,
easements, rights-of-way, surface fee interests and other surface use agreements
to the extent used primarily in connection with the ownership or operation of
the Properties or the Facilities;

B-2



--------------------------------------------------------------------------------



 



     (e) all oil, gas and other hydrocarbons produced or processed in
association therewith (collectively, “Hydrocarbons”) from or attributable to the
Properties from and after the Effective Time and all Hydrocarbons produced
therefrom prior to the Effective Time that are in storage prior to the Effective
Time and that are upstream of the sales metering point as of the date hereof;
     (f) to the extent transferable, all contracts, agreements, commitments and
other arrangements (“Contracts”) relating to the ownership or operation of the
Properties or other Assets, including the production, storage, treatment,
transportation, processing, purchase, sale, disposal or other disposition of
production therefrom or in connection therewith;
     (g) all gas or pipeline imbalances relating to the Properties; and
     (h) all records, files, orders, maps, and data that relate to the
Properties, Facilities or other Assets that are in Assignor’s possession, to the
extent that Assignor has the right to transfer same to Assignee without the
payment of any fee, penalty or other consideration, but excluding any of the
foregoing to the extent that (i) transfer is restricted by third party agreement
or applicable law and (ii) Assignor is unable to obtain, using commercially
reasonable efforts, a waiver of, or otherwise satisfy, such transfer restriction
(provided that Assignor shall not be required to provide consideration or
undertake obligations to or for the benefit of the holders of such rights in
order to obtain any necessary consent or waiver of such transfer restriction)
(subject to such exclusion, collectively referred to as the “Files”).
     TO HAVE AND TO HOLD the Assets unto Assignee forever, subject, however, to
all the terms and conditions of this Assignment.
     Section 2.2 Excluded Assets. The Assets shall not include, and there is
excepted, reserved and excluded from the sale and assignment contemplated
hereby, the following (the “Excluded Assets”):
     (a) all corporate, financial, tax and legal records of Assignor that relate
to Assignor’s business generally (including the ownership and operation of the
Assets) or that relate to the other Excluded Assets, together with a duplicate
copy (electronic or otherwise) of all of the Files;
     (b) any trade credits, accounts receivable, proceeds or revenues
attributable to the Assets and accruing prior to the Effective Time;
     (c) all Hydrocarbons produced from or attributable to the Properties with
respect to any periods of time prior to the Effective Time that are not in
storage prior to sale and that are upstream of the sales metering point as of
the date hereof, and all proceeds attributable thereto;
     (d) all refunds of costs, taxes or expenses attributable to any periods of
time prior to the Effective Time;
     (e) all proceeds from the settlements of Contract disputes with purchasers
of Hydrocarbons from or attributable to the Properties, including settlement of
take-or-pay disputes, insofar as said proceeds are attributable to any periods
of time prior to the Effective Time;

B-3



--------------------------------------------------------------------------------



 



     (f) all bonds, letters of credit and guarantees, if any, posted by Assignor
or its Affiliates with Governmental Authorities and relating to the Assets;
     (g) all rights, titles, claims and interests of Assignor or its Affiliates
under any insurance policy or agreement, to any insurance proceeds or to or
under any bond or bond proceeds;
     (h) all rights and claims relating to the Assets and attributable to
periods of time prior to the Effective Time, including audit rights;
     (i) all privileged attorney-client (i) communications and (ii) other
documents (other than title opinions);
     (j) all materials and information that cannot be disclosed to Assignee as a
result of confidentiality obligations to third parties;
     (k) all amounts paid by third parties to Assignor or its Affiliates as
overhead for periods of time accruing prior to the date hereof under any joint
operating agreements burdening the Assets; and
     (l) any matter required to be excluded pursuant to the provisions of
Section 2.1(h) of this Assignment.
     Section 2.3 Retained Rights and Obligations. The execution and delivery of
this Assignment by Assignor, and the execution and acceptance of this Assignment
by Assignee, shall not operate to release or impair any surviving rights or
obligations of Assignor or Assignee under the Contribution Agreement or any
other document executed in connection with the Offering, including that certain
Omnibus Agreement, dated as of [•] among Assignor, Assignee, the NPI Owners, QRE
GP, LLC, the Partnership, QA Holdings, LP and QA Global GP, LLC.
ARTICLE 3
ENCUMBRANCES/DISCLAIMERS
     Section 3.1 Disclaimers and Subrogation of Warranties and Representations.
     (a) Except to the extent expressly provided in any other document executed
in connection with the Contribution Agreement or the Offering, the contribution
of the Assets pursuant to this Assignment is made expressly subject to (i) all
recorded and unrecorded liens (other than consensual liens), encumbrances,
agreements, defects, restrictions, advance claims and all laws, rules,
regulations, ordinances, judgments and orders of Governmental Authorities or
tribunals having or asserting jurisdiction over the Assets and operations
conducted thereon or in connection therewith, including the net profits
interests owned by the NPI Owners as described in the instruments described in
Exhibit B (the “Existing NPI Interests”), in each case, to the extent the same
are valid and enforceable and affect the Assets, including all matters that a
current survey or visual inspection of the Assets would reflect, and (ii) that
certain Letter Agreement between the Partnership and Assignor, dated as of the
Effective Time, which sets forth certain restrictions on the right of Assignee
and its successors and assigns to implement certain secondary and tertiary
recovery techniques, including, without limitation, waterflooding

B-4



--------------------------------------------------------------------------------



 



and carbon dioxide injection, with respect to the Properties. Other than
production associated with enhanced recovery development located on the Leases
and lands covered thereby (the “Lands”) existing as of the Effective Time, the
initiation, implementation or development of any enhanced oil and gas production
from the Leases and Lands, including without limitation secondary and tertiary
recovery techniques such as waterflooding and carbon dioxide injection projects,
are subject to the terms of such Letter Agreement. The restrictions described in
such Letter Agreement constitute covenants running with the Lands and shall be
binding on Assignor and Assignee’s respective successors and assigns of the
Assets.
     (b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING,
ASSIGNOR, THE NPI OWNERS AND ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS
MADE, NO PARTY DOES MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE ASSETS OR THE EXISTING NPI INTERESTS, INCLUDING THE
WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE PROPERTIES GENERALLY,
INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS THEREON,
(B) THE INCOME TO BE DERIVED FROM THE PROPERTIES, (C) THE SUITABILITY OF THE
PROPERTIES FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON,
(D) THE COMPLIANCE OF OR BY THE PROPERTIES OR THEIR OPERATION WITH ANY LAWS
(INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTIES. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT
EXECUTED OR DELIVERED IN CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE
OFFERING, ASSIGNOR, THE NPI OWNERS AND ASSIGNEE ACKNOWLEDGE AND AGREE THAT
ASSIGNEE HAS HAD THE OPPORTUNITY TO INSPECT THE PROPERTIES, AND IT IS RELYING
SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTIES AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OTHER PARTY. NONE OF ASSIGNOR, THE NPI OWNERS
NOR ASSIGNEE IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTIES
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EACH SUCH PARTY
ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF
THE ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION
WITH ALL FAULTS, AND THE ASSETS ARE CONTRIBUTED AND TRANSFERRED SUBJECT TO ALL
OF THE MATTERS CONTAINED IN THIS SECTION. THE PROVISIONS OF THIS SECTION HAVE
BEEN NEGOTIATED BY ASSIGNOR, THE NPI OWNERS AND ASSIGNEE AFTER DUE CONSIDERATION
AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS
OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS
OR

B-5



--------------------------------------------------------------------------------



 



THE EXISTING NPI INTERESTS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER
IN EFFECT, OR OTHERWISE.
     (c) Each of Assignor, the NPI Owners and Assignee agrees that the
disclaimers contained in this Section 3.1 are “conspicuous” disclaimers. Any
covenants implied by statute or law by the use of the words “contribute,”
“distribute,” “assign,” “transfer,” “deliver” or “set over” or any of them or
any other words used in this Assignment are hereby expressly disclaimed, waived
or negated.
     Section 3.2 Subrogation. Assignor hereby transfers and assigns unto
Assignee, its successors and assigns, all of its right, title and interest under
and by virtue of all warranties pertaining to the Assets, express or implied
(including title warranties and manufacturers’, suppliers’ and contractors’
warranties), that have heretofore been made by any of Assignor’s predecessors in
title (excluding any affiliate of Assignor) or by any third party manufacturers,
suppliers and contractors. This Assignment is made with full substitution and
subrogation in and to all of the warranties that Assignor has or may have
against predecessors in title (excluding any affiliate of Assignor) and with
full subrogation of all rights accruing under the applicable statutes of
limitations and all rights and actions of warranty against all former owners of
the Assets (excluding any affiliate of Assignor).
ARTICLE 4
ASSUMED OBLIGATIONS: INDEMNITIES

     Section 4.1 Assumed Obligations. Assignee agrees to assume, and does hereby
assume, all of Assignor’s obligations to properly plug and abandon, or to replug
if subsequently required, the Wells and any previously plugged wells located on
the lands and otherwise comply with all applicable restoration or reclamation
requirements according to the terms of the Leases and Unit Interests and the
rules and regulations of governmental authorities having jurisdiction (the
“Plugging Obligations”).

ARTICLE 5
RELEASE OF EXISTING NPI INTERESTS
     Section 5.1 Release. In consideration of the premises, including the mutual
benefits derived and to be derived from the Contribution Agreement and this
Assignment, effective immediately following the assignment described in
Section 2.1 above, the NPI Owners hereby release the Assets and only the Assets
(and not any other properties) from the burden and encumbrance of the Existing
NPI Interests and any other net profits interests owned by the NPI Owners, to
the extent and only to the extent that such interests affect the Assets (or if
required to make such release effective, the NPI Owners hereby transfer and
assign to Assignee, without warranty, express, implied or statutory, the
Existing NPI Interests and any other net profits interests owned by the NPI
Owners, to the extent and only to the extent that such interests affect the
Assets). The NPI Owners and Assignee acknowledge that to the extent that the
Existing NPI

B-6



--------------------------------------------------------------------------------



 



Interests and other net profits interests affect properties other than the
Assets, such Existing NPI Interests and other net profits interests shall remain
in full force and effect and shall not be released or transferred hereby.
     Section 5.2 Merger. Assignee and the NPI Owners hereby agree that effective
upon the release and, if applicable, transfer described in Section 5.1 above,
the Existing NPI Interests and other net profits interests affecting the Assets
shall be merged into the greater estate owned by Assignee in the Assets and
thereby extinguished.
ARTICLE 6
MISCELLANEOUS
     Section 6.1 Separate Assignments or Releases. Where separate assignments of
the Assets or releases of the Existing NPI Interests have been or will be
executed for filing with, and approval by, applicable Governmental Authorities,
any such separate assignments or releases (a) shall evidence this Assignment and
assignment of the applicable Assets and/or release of the applicable Existing
NPI Interests herein made and shall not constitute any additional Assignment,
assignment or release of such properties, (b) are not intended to modify, and
shall not modify, any of the terms, covenants and conditions or limitations on
warranties set forth in this Assignment and are not intended to create, and
shall not create, any representations, warranties or additional covenants of or
by Assignor to Assignee and (c) shall be deemed to contain all of the terms and
provisions of this Assignment, as fully and to all intents and purposes as
though the same were set forth at length in such separate assignments.
     Section 6.2 Exhibits. All exhibits attached hereto are hereby made part
hereof and incorporated herein by this reference. References in such exhibits to
instruments on file in the public records are notice of such instruments for all
purposes. Unless provided otherwise, all recording references in such exhibits
are to the appropriate records of the counties in which the Assets are located.
     Section 6.3 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.
     Section 6.4 Successors and Assigns. This Assignment shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns.
     Section 6.5 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto. Exhibit A may be redacted for filing in each
county, such that the exhibit filed in any county will describe only those
Assets located in such county.

B-7



--------------------------------------------------------------------------------



 



EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

        ASSIGNOR:
 
      QUANTUM RESOURCES A1, LP
 
   
By:
  The Quantum Aspect Partnership, LP,
 
  its general partner
By:
  QA GP, LLC, its general partner
By:
  QA Holdings, LP, its sole member  
By:
   
 
   
Name:
   
Title:
   
 
   
QAB CARRIED WI, LP
 
   
By:
  Black Diamond GP, LLC, its general partner
By:
  Black Diamond Resources 2, LLC, its sole member  
By:
   
 
   
Name:
   
Title:
   
 
    QAC CARRIED WI, LP
 
   
By:
  Black Diamond GP, LLC, its general partner
By:
  Black Diamond Resources 2, LLC, its sole member
 
   
By:
   
 
   
Name:
   
Title:
   
 
    BLACK DIAMOND RESOURCES, LLC
 
   
By:
   
 
   
Name:
   
Title:
   

Signature Page to
Assignment and Bill of Sale

B-8



--------------------------------------------------------------------------------



 



        NPI OWNERS:
 
      QUANTUM RESOURCES B, LP
 
   
By:
  The Quantum Aspect Partnership, LP,
 
  its general partner
By:
  QA GP, LLC, its general partner
By:
  QA Holdings, LP, its sole member
 
   
By:
   
 
   
Name:
   
Title:
   
 
    QUANTUM RESOURCES C, LP
 
   
By:
  The Quantum Aspect Partnership, LP,
 
  its general partner
By:
  QA GP, LLC, its general partner
By:
  QA Holdings, LP, its sole member
 
   
By:
   
 
   
Name:
   
Title:
   
 
    ASSIGNEE:
 
    QRE OPERATING, LLC
 
   
By:
   
 
   
By:
   
 
   
Name:
   
Title:
   

     
Prepared By:
  Return To:
Roxanne Almaraz
   
 
   
Vinson & Elkins L.L.P.
   
 
   
1001 Fannin, Suite 2500
   
 
   
Houston, TX 77002
   
 
   
(713) 758-2222
   
 
   

B-9



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certify that, on this ___ day of __________ 2010, there personally appeared
before me __________________, ___________________ of QA Holdings, LP, a Delaware
limited partnership, the sole member of QA GP, LLC, a Delaware limited liability
company, the general partner of The Quantum Aspect Partnership, LP, a Delaware
limited partnership, the general partner of each of Quantum Resources A1, LP, a
Delaware limited partnership (“QRA”), Quantum Resources B, LP, a Delaware
limited partnership (“QRB”), and Quantum Resources C, LP (“QRC”), a Delaware
limited partnership, known to me to be such authorized signatory on behalf of
QRA, QRB and QRC, each such limited partnership being a party to the foregoing
instrument, and this instrument was acknowledged before me on this day, by the
foregoing individual, in his capacity as an officer of the aforementioned
entities, on behalf of QRA, QRB and QRC.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the
City of Houston, Texas, on the day and year first above written.
                                                                                      
Notary Public in and for the State of Texas

B-10



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certify that, on this ___ day of __________ 2010, there personally appeared
before me __________________, ___________________ of Black Diamond Resources 2,
LLC, a Delaware limited liability company, the sole member of Black Diamond GP,
LLC, a Delaware limited liability company, the general partner of each of QAB
Carried WI, LP, a Delaware limited partnership (“QAB”) and QAC Carried WI, LP, a
Delaware limited partnership (“QAC”), known to me to be such authorized
signatory on behalf of QAB and QAC, each such limited partnership being a party
to the foregoing instrument, and this instrument was acknowledged before me on
this day, by the foregoing individual, in his capacity as an officer of the
aforementioned entities, on behalf of QAB and QAC.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the
City of Houston, Texas, on the day and year first above written.
                                                                                      
Notary Public in and for the State of Texas

B-11



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certify that, on this ___ day of __________ 2010, there personally appeared
before me __________________, ___________________ of Black Diamond Resources,
LLC, a Delaware limited liability company, known to me to be such authorized
signatory on behalf of Black Diamond Resources, LLC, such limited liability
company being a party to the foregoing instrument, and this instrument was
acknowledged before me on this day, by the foregoing individual, in his capacity
as an officer of such limited liability company.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the
City of Houston, Texas, on the day and year first above written.
                                                                                      
Notary Public in and for the State of Texas

B-12



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certify that, on this ___ day of __________ 2010, there personally appeared
before me __________________, ___________________ of QRE Operating, LLC, a
Delaware limited liability company, known to me to be such authorized signatory
on behalf of QRE Operating, LLC, such limited liability company being a party to
the foregoing instrument, and this instrument was acknowledged before me on this
day, by the foregoing individual, in his capacity as an officer of such limited
liability company.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the
City of Houston, Texas, on the day and year first above written.
                                                                                      
Notary Public in and for the State of Texas

B-13



--------------------------------------------------------------------------------



 



Exhibit A
Part 1 — Leases

                                          Original       Effective   Book/      
      Unique ID   Field Name   Lessor/Grantor   Original Lessee/Grantee   Date  
Volume   Page   State   County                                  

[SAMPLE]
Exhibit A-1
Page 1

B-14



--------------------------------------------------------------------------------



 



Exhibit A
Part 2 — Wells

                          Aries Propnum   API   County   State   Field Name  
Well #   Well name                          

[SAMPLE]
Exhibit A-2
Page 1

B-15



--------------------------------------------------------------------------------



 



EXHIBIT C
[Form of Overriding Royalty Interest Conveyance]

 



--------------------------------------------------------------------------------



 



Exhibit C
OVERRIDING ROYALTY INTEREST CONVEYANCE

     
STATE OF FLORIDA
  §
COUNTY OF                                           
  §

Quantum Resources A1, LP, a Delaware limited partnership (“QRA”), Quantum
Resources B, LP, a Delaware limited partnership (“QRB”), Quantum Resources C LP,
a Delaware limited partnership (“QRC”), QAB Carried WI, LP, a Delaware limited
partnership (“QAB”), QAC Carried WI, LP, a Delaware limited partnership (“QAC”),
and Black Diamond Resources, LLC, a Delaware limited liability company (“Black
Diamond” and, together with QRA, QRB, QRC, QAB and QAC, “Assignor”), each of
whose address is 1401 McKinney Street, Suite 2400, Houston, Texas 77010, for
good and valuable consideration, the receipt of which is hereby acknowledged,
effective as of 12:01 a.m. on ___________ (the “Effective Time”) does hereby
GRANT unto QRE Operating, LLC, a Delaware limited liability company, whose
address is 1401 McKinney Street, Suite 2400, Houston, Texas 77010 (“Assignee”)
an overriding royalty interest in, to and under each of the oil and gas leases
described on Exhibit A attached hereto (collectively the “Leases”, individually
a “Lease”) equal to 8.05% of 8/8ths in and to the Oil Hydrocarbons (as
hereinafter defined) in and under and that may be produced and saved from the
Leases (the “ORRI”) subject to the terms and provisions set forth herein.
     As used herein, (i) “Contribution Agreement” shall mean that certain
Contribution, Conveyance and Assumption Agreement, dated as of [________], among
Assignor, Assignee, QRE GP, LLC and QR Energy, LP, and (ii) “Oil Hydrocarbons”
shall mean crude petroleum oil only, excluding any natural gas liquids or
gaseous hydrocarbons produced in connection therewith. Capitalized terms used
but not defined herein shall have the meanings ascribed thereto in the
Contribution Agreement.
     The ORRI is subject to all applicable laws, rules, regulations and orders
of Governmental Authorities.
     The ORRI is a non-operating, non-expense-bearing overriding royalty
interest in the nature of an interest in real and/or immovable property, free of
all cost, risk and expense of production and operations and delivery including
all drilling, developing, operating and transportation costs and expenses,
provided that the valuation of the Oil Hydrocarbons attributable to the ORRI
shall be made in the same manner and under the same conditions as is provided in
said Leases for the payment and delivery of royalties to the lessors under the
applicable Lease. In addition, Assignee shall bear and pay all production and ad
valorem taxes that may now or hereafter be applicable to the ORRI or the
production of Oil Hydrocarbons attributable thereto. In no event shall Assignee
ever be liable or responsible in any way for the payment of any costs, expenses,
or liabilities attributable to the Leases (or any part thereof) or incurred in
connection with the production, saving or delivery of Oil Hydrocarbons produced
related thereto. Assignor agrees to tender payment of the ORRI to Assignee at
the same time and in the same manner as royalty payments are made to the lessor
under the applicable Lease. This Overriding Royalty Interest Conveyance (this
“Conveyance”) is an absolute conveyance of an interest in real and/or immovable
property.

C-1



--------------------------------------------------------------------------------



 



     The ORRI shall not apply to, and in any event shall not be paid or accrued
upon, any Oil Hydrocarbon used for operating, development or production purposes
upon the lands covered by the Leases or unavoidably lost, and the ORRI shall not
apply to and shall not be paid with respect to Oil Hydrocarbons used in
re-pressuring or recycling operations or pressure maintenance operations
benefiting the lands covered by the Leases.
     If Assignor owns less than 100% of the leasehold interest under a Lease, or
in the event a Lease covers less than the full fee mineral estate, then the ORRI
shall be reduced proportionately with respect to Assignor’s interest in such
Lease or the partial fee mineral interest covered by such Lease.
     Subject to prior calls on production or other such commitments existing as
of the date hereof, Assignee may elect to receive the ORRI in kind if it so
elects by giving Assignor at least 30 days advance written notice. If Assignee
elects to take its Oil Hydrocarbons attributable to the ORRI in kind then as
between Assignor and Assignee, Assignor shall be in exclusive control and
possession of the Oil Hydrocarbons produced related to the ORRI delivered
hereunder and responsible for any loss, damage or injury caused thereby until
the same shall have been delivered to Assignee at the agreed delivery point for
such Oil Hydrocarbons, after which delivery Assignee shall be deemed to be in
exclusive control and possession thereof and responsible for any loss, injury,
or damage caused thereby. To the extent it has the legal and contractual right
to do so, Assignor hereby grants to Assignee easements and rights-of-way over
and across the Leases and lands pooled, communitized and/or unitized therewith,
together with rights of ingress and egress, for the purposes of receiving,
accepting, and taking the ORRI, and to the extent necessary, the construction,
maintenance, operation, and repair, of pipelines, metering stations, and any and
all other facilities and appurtenances necessary or useful related to the
receipt, transportation, measurement, treatment, and marketing of the ORRI.
     The ORRI shall be free of (and without deduction therefrom of) any and all
royalties and other burdens on production and shall bear no part of the same.
Assignor’s retained leasehold interests shall be burdened with, and Assignor
shall be responsible for the timely payment of all such royalties, overriding
royalties, and other burdens on production, and Assignor shall defend,
indemnify, and hold Assignee harmless from and against any loss or claim with
respect to any such royalties, overriding royalties, or other burdens on
production or any claim by the owners or holders of such royalties, overriding
royalties, or other burdens on production.
     The ORRI shall be applicable to any renewal, extension, or new lease taken
or acquired by Assignor, or its successors or assigns, within two years after
the date of termination of the Leases covering all or any part of the same
property and Oil Hydrocarbons minerals.
     Except to the extent expressly provided in any other document executed in
connection with the Contribution Agreement or the Offering, the grant of the
ORRI pursuant to this Assignment is made expressly subject to all recorded and
unrecorded liens (other than consensual liens), encumbrances, agreements,
defects, restrictions, advance claims and all laws, rules, regulations,
ordinances, judgments and orders of Governmental Authorities or tribunals having
or asserting jurisdiction over the ORRI and operations conducted in connection
with the Leases, in each case to the extent the same are valid and enforceable
and affect the ORRI, including all matters that a current survey or visual
inspection of the Leases would reflect.

C-2



--------------------------------------------------------------------------------



 



     EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED
IN CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE LEASES,
INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE LEASES
GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE PROPERTIES UNDERLYING THE LEASES, (B) THE INCOME TO BE DERIVED
FROM THE ORRI, (C) THE SUITABILITY OF THE LEASES FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE LEASES OR
THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE LEASES. EXCEPT TO THE EXTENT PROVIDED IN ANY
OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS CONTRIBUTION
AGREEMENT OR THE OFFERING, ASSIGNOR AND ASSIGNEE ACKNOWLEDGE AND AGREE THAT EACH
HAS HAD THE OPPORTUNITY TO INSPECT THE LEASES AND RELATED PROPERTIES, AND EACH
IS RELYING SOLELY ON ITS OWN INVESTIGATION OF SUCH AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS
LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE ORRI OR THE LEASES FURNISHED BY
ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT
TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE GRANT OF THE ORRI AS PROVIDED FOR
HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE ORRI
IS GRANTED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION. THE
PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND ASSIGNEE AFTER
DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF
ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH
RESPECT TO THE ORRI THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE.
     Each of Assignor and Assignee agrees that the disclaimers contained in the
immediately preceding paragraph are “conspicuous” disclaimers. Any covenants
implied by statute or law by the use of the words “contribute,” “distribute,”
“assign,” “grant,” “transfer,” “deliver” or “set over” or any of them or any
other words used in this ORRI conveyance document are hereby expressly
disclaimed, waived or negated.
     Assignor and Assignee acknowledge that pursuant to the Contribution
Agreement (a) each Assignor agreed to contribute, assign, transfer, set over and
deliver to QR Energy, LP (the

C-3



--------------------------------------------------------------------------------



 



“Partnership”) all of its right, title and interest to and in the MLP Assets (as
defined in the Contribution Agreement), including the ORRI, as a capital
contribution, and (b) the Partnership has agreed to contribute, assign,
transfer, set over and deliver to Assignee all of its right, title and interest
to and in the MLP Assets, including the ORRI, as a capital contribution, upon
the terms set forth in the Contribution Agreement. For convenience and recording
purposes, the Partnership requested that each Assignor convey directly to
Assignee all of its right, title and interest to and in the MLP Assets,
including the ORRI.
     All recording references in Exhibit A are to the appropriate records of the
counties in which the Leases are located.
     THIS CONVEYANCE SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF FLORIDA, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT
MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION,
EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER STATE ARE MANDATORILY APPLIED TO
THE DISPUTED MATTER.
     This Conveyance shall bind and inure to the benefit of the parties hereto
and their respective successors and assigns.
     This Conveyance may be executed in any number of counterparts, and each
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts shall constitute but one instrument. Any signature hereto delivered
by a party by facsimile transmission shall be deemed an original signature
hereto. Exhibit A may be redacted for filing in each county, such that the
exhibit filed in any county will describe only those Leases located in such
county.
[Remainder of page intentionally blank. Signature page follows.]

C-4



--------------------------------------------------------------------------------



 



Exhibit C
     EXECUTED as of the date of the parties’ acknowledgments below, but
effective as of the Effective Time.
Signature Page to
Conveyance of ORRI

C-5



--------------------------------------------------------------------------------



 



          ASSIGNOR:    
 
        QUANTUM RESOURCES A1, LP    
 
       
By:
  The Quantum Aspect Partnership, LP,    
 
  its general partner    
By:
  QA GP, LLC, its general partner    
By:
  QA Holdings, LP, its sole member    
 
       
By:
   
 
   
Name:
       
Title:
       
 
        QUANTUM RESOURCES B, LP    
 
       
By:
  The Quantum Aspect Partnership, LP,    
 
  its general partner    
By:
  QA GP, LLC, its general partner    
By:
  QA Holdings, LP, its sole member    
 
       
By:
   
 
   
Name:
       
Title:
       
 
        QUANTUM RESOURCES C, LP    
 
       
By:
  The Quantum Aspect Partnership, LP,    
 
  its general partner    
By:
  QA GP, LLC, its general partner    
By:
  QA Holdings, LP, its sole member    
 
       
By:
   
 
   
Name:
       
Title:
       
 
        QAB CARRIED WI, LP    
 
       
By:
  Black Diamond GP, LLC, its general partner    
By:
  Black Diamond Resources 2, LLC, its sole member    

C-6



--------------------------------------------------------------------------------



 



         
By:
   
 
   
Name:
       
Title:
       
 
        QAC CARRIED WI, LP    
 
       
By:
  Black Diamond GP, LLC, its general partner    
By:
  Black Diamond Resources 2, LLC, its sole member    
 
       
By:
   
 
   
Name:
       
Title:
       
 
        BLACK DIAMOND RESOURCES, LLC    
 
       
By:
   
 
   
Name:
       
Title:
       
 
        ASSIGNEE:    
 
        QRE OPERATING, LLC    
 
       
By:
   
 
   
 
       
By:
   
 
   
Name:
       
Title:
       

     
Prepared By:
  Return To:
Robin Fredrickson
  ____________
Vinson & Elkins L.L.P.
  ____________
1001 Fannin, Suite 2500
  ____________
Houston, TX 77002
  ____________
(713) 758-2222
  ____________

C-7



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     The foregoing instrument was acknowledged before me this [date] by
__________________, the _____________ of QA Holdings, LLC, a Delaware limited
liability company, the sole member of QA GP, LLC, a Delaware limited liability
company, the general partner of The Quantum Aspect Partnership, LP, a Delaware
limited partnership, the general partner of Quantum Resources A1, LP, a Delaware
limited partnership (“QRA”), known to me to be such authorized signatory on
behalf of QRA, such limited partnership being a party to the foregoing
instrument.
          IN WITNESS WHEREOF, I have hereunto set my hand and official seal in
the City of Houston, Texas, on the day and year first above written.

     
 
   
 
  Notary Public in and for the State of Texas

C-8



--------------------------------------------------------------------------------



 



EXHIBIT A
[Oil & Gas Leases and NRI]

C-9